oO Oo ON DO oO BR WH YB =|

MP DM DO HM DH NH PH HB |= = w& w&«& © w& ww ow ww
~4N Oo oO FF BW DO = OF oO DO AN DW NH KR © PH =

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Case No. CR18-236 RSL
Plaintiff,
PREFOSED ORDER WAIVING
Vv. DEFENDANT’S PRESENCE
BABAK REZAPOUR,
Defendant.

 

 

 

THE COURT has considered the motion filed by the Defendant requesting a waiver of
the defendant’s presence at the superseding indictment arraignment scheduled for September
12, 2019.

In light of the circumstances that are presented in the Defendant’s motion, THE

COURT hereby waives the defendant’s presence to the superseding indictment arraignment.

DONE this a of September, 2019.

Brian Tsuchida
United States Magistrate Judge

PROPOSED ORDER WAIVING LAW OFFICE OF ROBERT FLENNAUGH li, PLLC
DEFENDANT’S PRESENCE- | 810 Third Avenue, Suite 500
Seattle, WA 98104
(208) 447-7422
CR18-236 RSL Fax: (206) 447-7534

 
